DETAILED ACTION

This action is in reply to the amendment filed on 08/10/2022.
Claims 1 – 5, 7, and 8 have been amended.
Claims 1-8 are pending and have been examined.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections, the Applicant alleged that “claim 1 relates to a program for machine learning that is similar to, for example, ‘Example 39 – Method for Training a Neural Network’ provided in the USPTO’s Subject Matter Eligibility Examples: Abstract idea . . . .” However, upon reviewing Example 39 and the amended claim, the amended claim did not disclose the details of how the neural network performed the training aspect of the data sets. The amended claim still recited a judicial exception of “receiving . . .; identifying . . .; generating . . . ;” which are directed to concepts performed in human mind (observation, evaluation, judgment) – Mental Processes groupings. In addition, under prong 2 – step 2A analysis, the limitations are not indicative of integration into a practical application. They are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Therefore, the amended claim 1 is not patent eligible.
With regard to the 103 rejections, the Applicant has amended the claimed and thus altered the scope of the claimed invention. Hence, the arguments are moot over new ground(s) of rejections. For instance, the independent claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Guo et al. (US 2020/0082264 A1). Independent claim 8 and subsequent dependent claims are also rejected under 35 USC 103. Please see the below rejections for further details.
Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would overcome the PRIOR ART if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s reason for allowance of claim 4: the prior art of record, alone or in combination, fails to teach: “The non-transitory computer-readable recording medium according to claim 2, wherein the process further comprising: inputting attendance record data of an employee as the training data, determining whether or not the employee is a person with medical history who has previously taken medical treatment, and setting, when the employee is the person with medical history, that includes setting a smaller weight to a tensor generated from attendance record data for period of time 48Docket No. PFJA-19011-US: Status: Final after period of medical treatment in which the employee had taken medical treatment as compared to weight of a tensor generated from attendance record data for period of time before the period of medical treatment.” 
The prior art of Ferenc et al. (US 2019/0096525 A1) teaches a patient data management with the extraction of medical diagnostics and treatment information. Other cited references are Carpenter et al. (US 2018/0121486 A1) and Frank et al. (US 2016/0110911 A1) disclose the technicalities of synthesizing tensors for better model predictions. However, none of the prior art of record discloses the limitations of claim 4. The Examiner cannot find a reasonable motivation to combine the prior art of record in the manner claimed.
Claim 5 depends on claim 4 and is considered allowable due to its respective dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 7, and 8 recite, in part, a method of [a non-transitory computer-readable recording medium] having stored therein [machine learning program] that causes [a computer] to execute a process, the process comprising: receiving, for each target, training data that represents source of generation of a tensor including a plurality of elements which multi-dimensionally represent features of the target over a period of time identifying, when the target satisfies a condition, a period of time corresponding to the condition in the training data; generating a weighted tensor based on the training data by applying a first weight to a first part of training data corresponding to a first period of time before the specific period of time and applying a second weight different from the first weight to a second part of training data corresponding to a second period of time after the specific time of period; and training a [machine learning model] including a [neural network] by using the weighted tensor. The limitations are directed to concepts performed in the human mind, via the use of generic computer components observation, evaluation, and judgment because they monitor and identify data for a particular purpose of evaluating the data metrics. Hence, they fall within the “fundamental economic practice as there is risk mitigation (see spec 0007 “the attendance record data of the persons with medical history becomes noise and causes deterioration in the prediction accuracy regarding the persons who would newly take medical treatment”) – Methods of Organizing Human Activity. Furthermore, the limitation of generating a weighted tensor is directed to mathematical relationships which is a Mathematical Concept, where the use of multi-dimensional matrix to come up with weighted values are necessary. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable recording medium, computer, neural network, machine learning program/model, to perform receiving, identifying, and generating. The generic computer components are recited at a high-level of generality (receiving, identifying and generating) such that it amounts no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Receiving information according to classification over a period of time and composing them with certain mathematical manipulations can be done in a myriad of ways and simply applying this exception on a computer does not change this.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Additionally, the limitations are not indicative of integration into a practical application. They are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Given the above reasons, a generic processing device associated with receiving learning data in a form of tensor over period of time, identifying a period of time corresponding to the condition, or baseline, of the data over a period of time, and generating weighted tensors on period of times, or synchronized data after a period of time is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process decomposing tensor into input value for the neural network. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the second performing includes calculating, error between an output value, which is output as a result of inputting to the neural network a core tensor that is generated to be similar to a randomly-generated target core tensor at time of the tensor decomposition, and a teacher label, and updating parameters of the neural network and parameters of the tensor decomposition for the target core tensor with use of the error. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of inputting attendance record of employee, determining future attendance by using medical treatment tensor or synchronized data. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite abstract idea of using tensor formula (Mathematical Concept) to generate tensors. The claim(s) also recite(s) additional elements such as a non-transitory computer-readable recording medium and neural network, which are insignificantly more.
Therefore, Claims 1-8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Guo et al. (US 2020/0082264 A1).
Claim 1 and 7 are disclosed as follows. The general concept is using multi-dimensional tensor to predict outcome with certain data input for a certain time interval. Ferenc teaches the following limitations:
A non-transitory computer-readable recording medium having stored therein a machine learning program that causes a computer to execute a process, comprising: 
(Ferenc, see par. [0042] “. . . non-transitory storage medium . . .” & par. [0035] “. . . using a variety of machine learning techniques . . .”))
receiving, for each target, training data that represents source of generation of a tensor including a plurality of elements (Ferenc, see at least par. [0036] “. . .  dividing clinical episodes into subsequences, we can assume linearity and regard each subsequence as a linear subspace. Step 212B of FIG. 2 addresses the issue of medical data time resolution varying depending on the source and type of data. For example, a patient's blood pressure data might have been collected daily while the patient's blood test data was only collected weekly. Moreover, diseases and treatments can progress and develop overtime. Each disease can have a unique progression, such as periods where new symptoms appear or where comorbidities develop (e.g. hypertension appearing at a specific point in the diabetic disease). Likewise, the causes of a fever can be different depending on whether the fever occurred before administering medication or just after. Thus, monitoring such dynamic processes overtime can be a decisive factor in treatment”) plurality of elements which make up the data source correspond to medical data such as blood pressure and blood test, which multi-represent features of the target over a period of time (Ferenc, Fig. 9, Abstract, & see at least par. [0036] “. . . the results of this stage are ordered time sequence pairs (“episode sequences”). An episode sequence can be formatted as {(c1,t1), (c2,t2), . . . , (ch,th)} where “ci” is denoted as a clinical code and “ti” is the time value preserving order: t1<t2<. . . <th. After ordering the episode vectors into sequences, the preprocessor 115 moves to step 212B and divides the episode sequences into uniform subsequences of a pre-defined interval (e.g. 1-3 days) . . . .” & see at least par. [0037] “. . . The third order tensor can be defined as T={M.sub.1, M.sub.2, . . . , Mm}. FIG. 8 depicts a representative extension for the time factor. In FIG. 8, the process of separating “time chunks” 810 on a timeline for a given clinical episode is shown. Further, the production of dense vectors for each time chunk 810 is represented within various spaces 820 (e.g., spaces for diagnoses, procedures, etc.). In this manner, the resulting collection of vectors can next generate a tensor, as represented in the bottom right of FIG. 8.) Examiner Interpretation: The cited portion discloses the concept of receiving medical data and used a multidimensional tensor to extract diagnostic based on pre-defined interval or time-range.
Ferenc does not disclose the following; however, Carpenter teaches:
identifying, when the target satisfies a condition set in advance, a period of time corresponding to the condition in the learning data (Carpenter, see at least Par. [0064] “. . . The International Study To Predict Optimized Treatment in Depression (iSPOT-D) was a multi-center, parallel model, randomized clinical trial with an embedded imaging sub-study to identify such predictors. A focus was placed on brain circuits implicated in major depressive disorder and its treatment. In the full trial, depressed participants were randomized to receive escitalopram, sertraline or venlafaxine-XR (open-label). They were assessed using standardized multiple clinical, cognitive-emotional behavioral, electroencephalographic and genetic measures at baseline and at eight weeks post-treatment . . .”) the cited portion discloses the concept of identifying the outcome for the treatment based on a certain baseline, or condition (Examiner Note: the Applicant’s specification discusses normal health condition in par. [0025] “. . . tensor generated from the attendance record data of each person having a normal health condition and a tensor generated from the attendance record data of each person having a poor health condition, regardless of whether or not medical treatment is included in the period of time clipped as a single set of learning data . . .”), over a period of treatment such as 8 weeks.   
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of identifying, when the target satisfies a condition, a period of time corresponding to the condition in the learning data as disclosed by Carpenter  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi-represent features of the target over a period of time set in advance as taught by Ferenc to better produce a report with actionable findings for recommendation (Carpenter - abstract).
Ferenc in view of Carpenter does not disclose the following; however, Guo teaches
 generating a weighted tensor based on the training data (Fig 15-16 & see at least par. [0140] “. . . Typically, a feedforward network topology includes an input layer and an output layer that are separated by at least one hidden layer. The hidden layer transforms input received by the input layer into a representation that is useful for generating output in the output layer. The network nodes are fully connected via edges to the nodes in adjacent layers, but there are no edges between nodes within each layer. Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers . . .”) output generated corresponds to weighted tensor as illustrated by Fig. 15-16, by applying a first weight to a first part of training data corresponding to a first period of time before the specific period of time (see at least par. [0140] “Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers . . .”; par. [0141] “. . . For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered “trained” when the errors for each of the outputs generated from the instances of the training data set are minimized . . .”;  [0167] “. . . The RNN 1000 operates based on time-steps. The state of the RNN at a given time step is influenced based on the previous time step via the feedback mechanism 1005. For a given time step, the state of the hidden layers 1004 is defined by the previous state and the input at the current time step. An initial input (x.sub.1) at a first time step can be processed by the hidden layer 1004 . . .”) Examiner Interpretation: The output is trained first comparing to the labeled outputted and then by applying weights (coefficients) to the error. Such  error is fed back to the layer of neural network and is considered to be an “input” (par. [0141]).  and applying a second weight different from the first weight to a second part of training data corresponding to a second period of time after the specific time of period (see at least par. [0140] & see at least par. [0167] “. . . The state of the RNN at a given time step is influenced based on the previous time step via the feedback mechanism 1005. For a given time step, the state of the hidden layers 1004 is defined by the previous state and the input at the current time step. An initial input (x.sub.1) at a first time step can be processed by the hidden layer 1004. A second input (x.sub.2) can be processed by the hidden layer 1004 using state information that is determined during the processing of the initial input (x.sub.1). A given state can be computed as s.sub.t=ƒ(Ux.sub.t+Ws.sub.t-1), where U and W are parameter matrices. The function ƒ is generally a nonlinearity, such as the hyperbolic tangent function (Tan h) or a variant of the rectifier function ƒ(x)=max(0, x). However, the specific mathematical function used in the hidden layers 1004 can vary depending on the specific implementation details of the RNN 1000.”) the time steps which applied to the periods are expressed per function disclosed in the cited portion – whether it could be the first or subsequent time step; and training a machine learning model including a neural network by using the weighted tensor (Par. [0169] “training and deployment of a deep neural network. Once a given network has been structured for a task the neural network is trained using a training dataset 1102…The training framework 604 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural net 1108.”)
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of using weight data as coefficients for data in a learning neural network as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (Guo - abstract).
Dependent Claim 2  is disclosed: Ferenc in view of Carpenter in further view of Guo disclosed the non-transitory computer-readable recording medium according to claim 1,  the process includes. However, Guo teaches: first performing tensor decomposition with the weighted tensor serving as input tensor data (Guo see at least par. [0208] “. . . low-rank based methods by first decomposing the weight tensors into low-rank components and then sketching them . . .”) , inputting result of tensor decomposition to a neural network (par. [0192] “In one embodiment, the outputs of color sensor array 1402 are inputs to a neural network 1406 programmed in FPGA 1404”) one of the examples is to input a result of the decomposition output into the network, and  47Docket No. PFJA-19011-US: Status: Final second performing training of the neural network (Par. [0158]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of decomposing with weighted tensors and input the result into a neural network as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter in further view of Guo to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs to perform inferencing computations to generate inferenced output (par. [0188]).
Dependent Claim 3  is disclosed: Ferenc in view of Carpenter in further view of Guo disclosed the non-transitory computer-readable recording medium according to claim 2. However, Guo teaches: wherein, the second performing includes calculating, error between an output value, which is output as a result of inputting to the neural network a core tensor that is generated to be similar to a randomly-generated target core tensor at time of the tensor decomposition (Par. [0213]), and a teacher label, and  updating parameters of the neural network and parameters of the tensor decomposition for the target core tensor with use of the error. (Guo, Par. [0141]) Examiner Interpretation: the cited portion disclosed concept to minimize error between the output and labeled output, or teacher label.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of calculating to minimize error between output value for a core tensor as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter in view of Guo  to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Guo et al. (US 2020/0082264 A1).
Claim 8 is disclosed as follows:
A non-transitory computer-readable recording medium having stored therein a data structure, the data structure comprising: a tensor that, when training data that represents source of generation of a tensor including a plurality of elements (see at least par. [0036] “. . .  dividing clinical episodes into subsequences, we can assume linearity and regard each subsequence as a linear subspace. Step 212B of FIG. 2 addresses the issue of medical data time resolution varying depending on the source and type of data. For example, a patient's blood pressure data might have been collected daily while the patient's blood test data was only collected weekly. Moreover, diseases and treatments can progress and develop overtime. Each disease can have a unique progression, such as periods where new symptoms appear or where comorbidities develop (e.g. hypertension appearing at a specific point in the diabetic disease). Likewise, the causes of a fever can be different depending on whether the fever occurred before administering medication or just after. Thus, monitoring such dynamic processes overtime can be a decisive factor in treatment”) plurality of elements which make up the data source correspond to medical data such as blood pressure and blood test multi-dimensionally representing features of a target over a period of time satisfies condition (Ferenc, Fig. 9, Abstract, & see at least par. [0036] “. . . the results of this stage are ordered time sequence pairs (“episode sequences”). An episode sequence can be formatted as {(c1,t1), (c2,t2), . . . , (ch,th)} where “ci” is denoted as a clinical code and “ti” is the time value preserving order: t1<t2<. . . <th. After ordering the episode vectors into sequences, the preprocessor 115 moves to step 212B and divides the episode sequences into uniform subsequences of a pre-defined interval (e.g. 1-3 days) . . . .” & see at least par. [0037] “. . . The third order tensor can be defined as T={M.sub.1, M.sub.2, . . . , Mm}. FIG. 8 depicts a representative extension for the time factor. In FIG. 8, the process of separating “time chunks” 810 on a timeline for a given clinical episode is shown. Further, the production of dense vectors for each time chunk 810 is represented within various spaces 820 (e.g., spaces for diagnoses, procedures, etc.). In this manner, the resulting collection of vectors can next generate a tensor, as represented in the bottom right of FIG. 8.) Examiner Interpretation: The cited portion discloses the concept of receiving medical data and used a multidimensional tensor to extract diagnostic based on pre-defined interval or time-range.
Ferenc does not disclose the following; however, Guo teaches:
is weighted with respect to the training data by applying a first weight to a first part of training data corresponding to a first period of time before the specific period of time (see at least par. [0167] “. . . The RNN 1000 operates based on time-steps. The state of the RNN at a given time step is influenced based on the previous time step via the feedback mechanism 1005. For a given time step, the state of the hidden layers 1004 is defined by the previous state and the input at the current time step. An initial input (x.sub.1) at a first time step can be processed by the hidden layer 1004 . . .”) and applying a second weight different from the first weight to a second part of training data corresponding to a second period of time after the specific time of period (see at least par. [0140] & see at least par. [0167] “. . . The state of the RNN at a given time step is influenced based on the previous time step via the feedback mechanism 1005. For a given time step, the state of the hidden layers 1004 is defined by the previous state and the input at the current time step. An initial input (x.sub.1) at a first time step can be processed by the hidden layer 1004. A second input (x.sub.2) can be processed by the hidden layer 1004 using state information that is determined during the processing of the initial input (x.sub.1). A given state can be computed as s.sub.t=ƒ(Ux.sub.t+Ws.sub.t-1), where U and W are parameter matrices. The function ƒ is generally a nonlinearity, such as the hyperbolic tangent function (Tan h) or a variant of the rectifier function ƒ(x)=max(0, x). However, the specific mathematical function used in the hidden layers 1004 can vary depending on the specific implementation details of the RNN 1000.”) the weights, or coefficients, are applied to each of the time period for the training network , and correct-solution information that is assigned to the tensor (Guo, Par. [0237]), wherein the data structure is used in an operation including outputting, from an output layer of a neural network, an output value that represents result of arithmetic operation performed based on a weight coefficient of the neural network when the tensor and the 50Docket No. PFJA-19011-US: Status: Final correct-solution information are input as learning data to an input layer of the neural network (see at least Guo Par. [0237] “. . . Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers. Depending on the specific model being represented by the algorithm being executed, the output from the neural network algorithm can take various forms”), and learning the neural network based on the correct- solution information and the output value (par. [0141]) the training model corresponds to learning the neural network.)
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of using weight data as coefficients for data in a learning neural network as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Guo et al. (US 2020/0082264 A1) in further view of Shashua et al. (US 6,219, 444 B1).
Dependent Claim 6  is disclosed: Ferenc in view of Carpenter in further view of Guo disclosed The non-transitory computer-readable recording medium according to claim 3. However, Shashua teaches: wherein the process further comprising generating a new core tensor by taking out elements from the updated tensor in such a way that the new core tensor is similar to the updated target core tensor (Shashua et al. (US 6,219, 444 B1), Col. 5 ln 63 – Col. 6 ln 11 “Another embodiment makes use of a fundamental matrix, as used by Laveau et al. 1994, from which the trilinear tensor is generated. The fundamental matrix defines a correspondence between two images. In this embodiment, the fundamental matrix is used to form a trilinear tensor by regarding one of the two model images a second time, as an independent third image. By so doing a third image is obtained and used to formulate the trilinear tensor, which is a legitimate rank-2 trilinear tensor. This tensor is then used as described above in the case of three independent images, together with the rotational and translational parameters to generate a new tensor for use in rendering a synthetic image. The elements of the tensor synthesized from two-views are those of the fundamental matrix between the two views. Synthesizing the tensor of two views from the fundamental matrix is straight forward. First the fundamental matrix is computed and then its elements are used to construct the tensor as follows” & Col. 6 ln 15-25) Examiner Interpretation:  The cited portion disclosed the concept of generating a new tensor based on synthesized tensors with the same core elements.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a new core tensor as disclosed by Shashua  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter in further view of Guo to better produce new tensors and reproject the information by warping the old tensors (Shashua - Col. 6 ln 48-51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        

/ABDULMAJEED AZIZ/       Primary Examiner, Art Unit 3695